Appeal from a judgment of the County Court of Tompkins County (Sherman, J.), rendered September 10, 1999, upon a verdict convicting defendant of the crime of criminal possession of a controlled substance in the fourth degree.
A search of defendant’s residence in the Village of Dryden, Tompkins County, conducted on February 19-20, 1999 pursuant to a “no-knock” search warrant, revealed a quantity of cocaine in a furnace air vent. In response to questioning by Investigator Ronald Bradford, defendant stated that the cocaine had been brought into the house by an overnight guest, Cynthia Stocks, and that when defendant heard the police at the door, he retrieved the drug from under an upstairs mattress and threw it down the heat register, hoping to dispose of it. He was convicted after trial of criminal possession of a controlled substance in the fourth degree and sentenced as a second felony offender to an indeterminate term of imprisonment of 4 to 8 years. Defendant now appeals, primarily contending that County Court erred in refusing to suppress all evidence obtained as the result of the execution of an invalid search warrant and statements by defendant that were involuntarily made or otherwise illegally obtained, and further arguing that the sentence imposed by County Court was harsh and excessive. We disagree and accordingly affirm.